Case 1:20-cv-04964-EK-JRC Document 10 Filed 12/08/20 Page 1 of 8 PageID #: 24




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 GIANNITA DOBRIC,                                      Case Number: 1:20-CV-04964-EK-SMG

                             Plaintiff,                Civil Action

         -against-
                                                       ANSWER TO COMPLAINT
 ALITALIA-SOCIETA’           AEREA         ITALIAN,
 S.p.A.,

                              Defendant.


       Defendant ALITALIA-SOCIETÀ AEREA ITALIANA, S.p.A., sued incorrectly herein as

“ALITALIA-SOCIETA’ AEREA ITALIAN, S.p.A.” (hereinafter “Alitalia”), by and through its

undersigned attorneys, as and for its Answer to the Complaint herein alleges, upon information

and belief, as follows:

                     AS TO THE ALLEGED JURISDICTION AND VENUE

       1.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “1” of the Complaint, except admits that based solely

on the allegations asserted on the face of the Complaint, the Court has subject matter jurisdiction

over this action pursuant to 28 U.S.C. §§ 1331 and 1332.

       2.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “2” of the Complaint.

       3.      Defendant admits the allegations asserted in Paragraph “3” of the Complaint.

       4.      Defendant admits the allegations asserted in Paragraph “4” of the Complaint.

       5.      Defendant admits the allegations asserted in Paragraph “5” of the Complaint.




                                                 1
Case 1:20-cv-04964-EK-JRC Document 10 Filed 12/08/20 Page 2 of 8 PageID #: 25




       6.        Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “6” of the Complaint.

       7.        Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “7” of the Complaint.

       8.        Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “8” of the Complaint.

                     AS TO THE ALLEGED FIRST CAUSE OF ACTION

       9.        Defendant repeats, reiterates and realleges each and every denial asserted in its

answer to Paragraphs “1” through and including “8” of the Complaint as if more fully set forth at

length herein.

       10.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “10” of the Complaint, except admits that it is an

international airline operating passenger flights to and from John F. Kennedy International Airport

located in Queens, New York.

       11.       Defendant denies the allegations asserted in Paragraph “11” of the Complaint,

except admits that it is a commercial air carrier engaged in the business of carrying passengers by

international transportation by air.

       12.       Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “12” of the Complaint.

       13.       Defendant denies the allegations asserted in Paragraph “13” of the Complaint.

       14.       Defendant denies the allegations asserted in Paragraph “14” of the Complaint.

       15.       Defendant denies the allegations asserted in Paragraph “15” of the Complaint.

       16.       Defendant denies the allegations asserted in Paragraph “16” of the Complaint.



                                                 2
Case 1:20-cv-04964-EK-JRC Document 10 Filed 12/08/20 Page 3 of 8 PageID #: 26




       17.     Defendant denies the allegations asserted in Paragraph “17” of the Complaint,

except admits only that the damage allegedly sustained by Plaintiff arose in connection with

“international transportation” within the meaning of the Convention for the Unification of Certain

Rules for International Carriage by Air, done at Montreal on May 28, 1999 (“Montreal

Convention”) to which the United States and Italy are signatories, and the rights and any liability

of the parties are subject to the provisions of said Montreal Convention.

       18.     Defendant denies the allegations asserted in Paragraph “18” of the Complaint.

       19.     Defendant denies the allegations asserted in Paragraph “19” of the Complaint.

       20.     Defendant denies the allegations asserted in Paragraph “20” of the Complaint.

       21.     Defendant denies the allegations asserted in Paragraph “21” of the Complaint.

                                  AFFIRMATIVE DEFENSES

                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       The damage of which Plaintiff complains, arose in connection with “international

transportation” within the meaning of the Convention for the Unification of Certain Rules for

International Carriage by Air, done at Montreal on May 28, 1999 (“Montreal Convention”) and

the rights of the parties are subject to the provisions of said Montreal Convention. Accordingly,

the liability of Defendant, if any, is barred and/or limited in accordance with the provisions of the

Montreal Convention.

                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       The incident complained of was not an “accident” within the meaning of Article 17 of the

Montreal Convention and, therefore, ALITALIA is not liable to the Plaintiff for any alleged

damages.




                                                 3
Case 1:20-cv-04964-EK-JRC Document 10 Filed 12/08/20 Page 4 of 8 PageID #: 27




                          AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        Pursuant to Article 20 of the Montreal Convention, Defendant is not liable to Plaintiff or

its liability, if any, should be reduced.

                        AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

        Pursuant to Article 21 of the Montreal Convention and/or Alitalia’s Conditions of Contract,

the liability of Alitalia, if any, is limited and/or barred.

                          AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

        If Plaintiff sustained or suffered damages as alleged in the Complaint, which Alitalia

expressly denies, such damages were caused in whole or in part by one or more of Plaintiff’s

negligence, culpable conduct, assumption of risk, intervening and superseding acts of negligence

and to the extent of her culpability, Plaintiff is barred from recovery or, alternatively shall have

her damages reduced in the proportion that her culpable conduct bears to all conduct causing or

contributing to such damages.

                          AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

        If Plaintiff sustained or suffered damages as alleged in the Complaint, which Alitalia

expressly denies, such damages were suffered and sustained by reason of the negligence or other

culpable conduct of persons or entities over whom Alitalia exercised no control or supervision,

and not by reason of any culpable conduct of Alitalia.

                       AS AND FOR AN SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s purported claims for relief as set forth in the Complaint herein, and each of them,

is barred in that the accident, injuries and damages alleged therein, if any, were proximately caused

by the negligence and tortious conduct of persons or entities other than Alitalia and/or its




                                                    4
Case 1:20-cv-04964-EK-JRC Document 10 Filed 12/08/20 Page 5 of 8 PageID #: 28




employees and/or agents, in that such conduct bars recovery herein against Alitalia, or reduces any

such recovery in proportion to the negligence and tortious conduct of others.

                        AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff failed to mitigate or minimize her damages, if any, in that Plaintiff failed to

properly maintain, control, inspect or otherwise conduct her activities and otherwise failed to take

adequate measures to minimize her damages, expenditures and costs.

                          AS AND FOR A NINTH AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint and each and every purported claim for relief contained therein, fails

to state facts sufficient to constitute a cause of action against Alitalia in that full responsibility for

the control of the situation, threatened harm, injuries and damages as alleged by Plaintiff passed

to a third person or persons whose acts or omissions resulted in an intervening and superseding

cause and acts of negligence

                        AS AND FOR AN TENTH AFFIRMATIVE DEFENSE

        Plaintiff failed to provide a notice of claim and proof of claim within the time or in the

manner required by Alitalia’s Conditions of Contract and, therefore, Alitalia is not liable to

plaintiff.

                      AS AND FOR A ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s recovery, if any, shall be reduced by the amount of any collateral payments

received.

                       AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred or limited by the doctrines of waiver and/or estoppel.

                     AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred or limited by the equitable doctrine of laches.



                                                    5
Case 1:20-cv-04964-EK-JRC Document 10 Filed 12/08/20 Page 6 of 8 PageID #: 29




                   AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by her failure to perform all conditions precedent.

                     AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

       Any damages alleged to have been sustained by Plaintiff was caused by her own breach of

the contract of carriage, tariffs, or culpable conduct, and by reason thereof, a dismissal of this

action is warranted, or, in the event Defendant is found liable to Plaintiff, which Defendant

expressly denies, Defendant is entitled to contribution or apportionment pursuant to applicable

law.

                     AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

       Defendant alleges that it took all necessary measures, or that it was impossible for it to take

such measures to avoid any loss or damage alleged in the Complaint and, therefore, Defendant is

not liable to Plaintiff pursuant to the Montreal Convention.

                  AS AND FOR AN SEVENTEENTH AFFIRMATIVE DEFENSE

       The claims for relief asserted in Plaintiffs’ Complaint, if any, are preempted by the Airline

Deregulation Act, 49 U.S.C. § 41713(b) and/or applicable statutes and regulations.

                    AS AND FOR A EIGHTEENTH AFFIRMATIVE DEFENSE

       Defendant asserts all applicable defenses and limitations of damages set forth in

the provisions of the Montreal Convention.

                    AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s action is barred and/or preempted by the Federal Aviation Act and/or

applicable statutes and regulations.




                                                 6
Case 1:20-cv-04964-EK-JRC Document 10 Filed 12/08/20 Page 7 of 8 PageID #: 30




                     AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint fails to state a cause of action upon which relief can be granted and

must be dismissed.

                   AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

        ALITALIA is an "agency" or "instrumentality" of a "foreign state" within the meaning of

28 U.S.C. §1603 et seq. (the Foreign Sovereign Immunities Act of 1976) and, accordingly, is

entitled to, and does here assert, all of the privileges, immunities and defenses provided to

ALITALIA by virtue of said Act, including the right to trial by the Court without jury

              AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

        ALITALIA is immune from suit in the United States pursuant to the Foreign Sovereign

Immunities Act.

               AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

        Defendant reserves the right to raise additional affirmative defenses and amend its Answer

accordingly based upon the facts revealed during the course of discovery in this action.

        WHEREFORE,         Defendant     ALITALIA-SOCIETÀ            AEREA       ITALIANA,       S.p.A.,

incorrectly sued herein as “ALITALIA-SOCIETA’ AEREA ITALIAN, S.p.A.” demands

judgment in its favor dismissing Plaintiff’s Complaint in its entirety with prejudice, together with

the costs and disbursements of this action, or, that its liability, if any, be limited in accordance with

applicable law, regulation or contract, and for such other and further relief as the Court deems just

and proper.

Dated: December 8, 2020




                                                   7
Case 1:20-cv-04964-EK-JRC Document 10 Filed 12/08/20 Page 8 of 8 PageID #: 31




                                              Respectfully submitted,

                                              KMA ZUCKERT LLC



                                              _________________________________
                                              Jennifer Huang, Esq.
                                              1350 Broadway, Suite 2410
                                              New York, New York 10018
                                              (212) 922-0450

                                              Attorneys for Defendant
                                              Alitalia-Società Aerea Italiana, S.p.A.


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of April 2020, I electronically filed the foregoing

document with the Clerk of Court via the Court’s CM/ECF. I also certify that the foregoing

document is being served this day upon all counsel of record either via transmission of Notices of

Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

parties who are not authorized to receive electronically Notices of Electronic Filing.

                                              KMA ZUCKERT LLC



                                              Jennifer Huang, Esq.
                                              1350 Broadway, Suite 2410
                                              New York, New York 10018
                                              Phone: 212-922-0450
                                              E-mail: jhuang@kmazuckert.com




                                                 8
